Citation Nr: 1113225	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.H., and E.W.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1978.  He had additional service in the reserves and National Guard from 1978 to 1981 and from 1982 to 1996, including on active duty for training (ACDUTRA) in the reserves from January 9, 1987 to January 29, 1987, and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in relevant part, denied the Veteran's petition to reopen his claim for service connection for a left knee disorder.

As support for this claim, the Veteran testified at a hearing at the RO in August 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional medical evidence and a lay statement, and he waived his right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In a subsequent March 2009 decision, the Board determined there was new and material evidence and, therefore, reopened this claim for a left knee disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  All of the requested development has been completed, and this claim is again before the Board.


FINDING OF FACT

The most probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's left knee disorder is not attributable to his military service, and particularly to an injury he sustained while on ACDUTRA.


CONCLUSION OF LAW

The left knee disorder was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  


In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April and July 2004, and in March 2006.  The letters, especially in combination, informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the March 2006 letter also complied with Dingess by discussing the dowstream disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the July 2006 SOC and again in the October 2007 and December 2010 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and/or AMC obtained his service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and lay statements in support of his claim.  Additionally, the RO/AMC provided him a VA compensation examination in March 2010 to determine whether he has a left knee disorder attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And since this necessary medical opinion has been obtained, the Board is also satisfied as to substantial compliance with its March 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for a Left Knee Disorder

The Veteran contends that his left knee disorder is a result of his military service and not other, unrelated, factors.  Unfortunately, after reviewing the evidence of record, the Board finds that the preponderance of the evidence is against his claim, so it must be denied.  

The Veteran may be awarded service connection by showing that he currently has disability resulting from a disease or an injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection also may be granted on a presumptive basis for certain diseases that are chronic, per se, such as arthritis, if the disease manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

This presumption, however, is rebuttable by probative evidence to the contrary and, as specifically concerns this particular claim at hand, does not apply to a claim based on ACDUTRA or INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  There also is no presumption of soundness or aggravation for ACDUTRA and INACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).


In determining whether service connection is warranted for a claimed disability, VA adjudicators are responsible for determining whether the evidence supports the claim or is in relative equipoise (about evenly balanced for and against the claim), with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Here, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is have proof he has the condition he is alleging, a left knee disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of the claimed disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The evidence of record reflects that his private treating physician, Dr. J.T., noted effusion and tenderness in this knee in June 2000.  Further, contemporaneous VA treatment records from November 2000 note the Veteran's continued complaints concerning this knee following a motor vehicle accident in April 2000.  The March 2010 VA compensation examiner also confirmed a current diagnosis of degenerative arthritis (osteoarthritis) of this knee.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Hence, resolution of this claim ultimately turns on whether there also is the required probative (meaning competent and credible) evidence attributing this left knee disorder to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, based on the medical nexus opinion obtained on remand concerning this determinative issue, it is in this critical respect that the Veteran's claim fails.

Regarding in-service incurrence of a relevant disease or injury, the Veteran's STRs fail to show any complaints, treatment or diagnoses of a left knee disorder or even an indication of an injury.  His December 1977 separation examination from active duty does not denote any instance of an injury to his left knee.  Similarly, his September 1984 enlistment examination for the Reserves does not mention a left knee disorder.  Additionally, there is no indication in his January 1987 STRs indicating he had sustained any injury to this knee during a period of ACDUTRA in 1987, especially sufficient to require the use of crutches, as he is alleging.

Concerning post-service evaluation and treatment for a left knee disorder, the Board sees that when the Veteran filed his initial claim for service connection for this disorder in March 1995, the October 1994 VA compensation examination and 
X-ray findings had been unremarkable for anything pertinent involving this knee.  Moreover, there simply is no medical nexus evidence of record etiologically linking any current left knee disorder to his military service, either in the way of his VA evaluation and treatment records or from his private physician, Dr. J.T.  While the file contains VA treatment records dating from January 2000 to August 2009, including additional the results of X-rays, there is no indication in these records as to a potential in-service cause of his current left knee disorder, either in his self-reported medical history or otherwise.  In fact, the only indication of a left knee disorder prior to the April 2000 motor vehicle accident is a notion in January 2000, 

when he complained of general arthritic pain in "one knee," which is not specified, but also failed to result in any underlying diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Also of record, as mentioned, are private treatment records from Dr. J.T., dated from June to September 2000.  In a July 2000 statement written by Dr. J.T., he specifically notes the Veteran "apparently had an injured ligament in the knee before the accident."  He reportedly had sharp reproduction of tenderness with twisting the knee and had positive anterior drawer, which Dr. J.T. stated was "quite unlikely that the [Veteran] had these findings prior to the accident."  In August 2000, the Veteran reported that his knee was not bothering him nearly as much as it had in the past, and physical examination revealed no tenderness, though there still was some laxity.  Thus, even Dr. J.T. determined the Veteran's left knee disorder was attributable to the motor vehicle accident in 2000, which by all accounts did not occur while he was on active duty (AD), ACDUTRA or INACDUTRA, so not during a qualifying period of service.

Moreover, in compliance with the Board's March 2009 remand directive, a VA examination and medical nexus opinion were obtained in March 2010.  After evaluating the Veteran and reviewing the pertinent evidence in the claims file, this VA examiner determined the Veteran's current left knee disorder is unrelated to the alleged injury during ACDUTRA in 1987.  Upon physical examination of the left knee, this examiner found capsular thickening with degenerative osteoarthritis change, compatible with degenerative joint disease.  This examiner noted mild crepitation and mild laxity of the lateral and anterior cruciate ligaments.  He diagnosed arthritis of the left knee - pointing out additionally, however, that there was no indication of loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  Further, there were no incapacitating episodes.  

This examiner thus concluded that the Veteran's left knee disorder is less likely than not (so less than 50 percent probability) related to the initial injury in service, referring to the alleged trauma in 1987 while on ACDUTRA.  And in explanation, this examiner made note of the fact that approximately 7 years after that injury, during the 1994 VA compensation examination, the Veteran's left knee was reported as normal.  Instead, this VA examiner determined that the subsequent motor vehicle accident in 2000 and generalized wear and tear on the human body during the aging process explain the current degenerative changes.  So he attributed the Veteran's current left knee disability to factors unrelated to his military service.  Hence, there is not the required linkage between this current disability and his service to warrant granting service connection.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since this March 2010 VA compensation examiner's unfavorable opinion was based on a review of the pertinent medical history and an objective clinical evaluation of the Veteran, and is consistent with the other evidence of record and supported by sound medical rationale, it provides compelling evidence against the Veteran's claim concerning his left knee disorder.  Simply stated, this VA examiner applied valid medical analysis to the significant facts of this case in reaching his conclusion that this disorder is unrelated to any injury the Veteran sustained during service, including especially during 1987 while on ACDUTRA.  Nieves- Rodriguez, 22 Vet. App. at 297; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).


Moreover, in concluding unfavorably, this VA examiner readily accepted the possibility that the Veteran may have injured this knee in 1987 while on ACDUTRA, so did not consider the absence of any actual documentation of this injury as reason, alone, for concluding there was no consequent current disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  This VA examiner, instead, considered it more significant that the Veteran did not have any objective clinical indications of a left knee disorder when subsequently examined by VA some 7 years later, in 1994, in turn suggesting that the injury to this knee he may earlier have sustained had in any event since resolved without any residual disability.  Moreover, this VA examiner cited other potential factors for the current left knee disability, as well, namely, simple wear and tear on the knee that goes along with aging and the intercurrent injury sustained in the motor vehicle accident in 2000.

In addition to this medical evidence, the Board also has considered the Veteran's lay statements, including the testimony he and his witness, J.H., provided during the August 2008 hearing when he insisted that he had been prescribed and used crutches during his ACDUTRA service in 1987 after twisting his knee during basic training.  Both he and J.H. are competent, even as laymen, to attest to factual matters of which they have first-hand knowledge, e.g., experiencing knee pain or using crutches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (also addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  That is to say, the Board must still weigh these lay statements and hearing testimony against the medical and other evidence in the file to determine which is most probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Ultimately, given the specific type of knee disorder at issue - namely, osteoarthritis, the Veteran does not have the necessary medical training and expertise to ascribe the symptoms he is currently experiencing or has in the past to the injury in service, in 1987, during his ACDUTRA, even accepting for the sake of argument that said injury in fact occurred and that he additionally had to use crutches during his recovery as he is alleging.  Arthritis must be objectively confirmed by X-ray, including, as here, when it is claimed to be the result of trauma (post-traumatic).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  And there is no indication the Veteran had arthritis during that period of ACDUTRA, when that injury occurred, or that the arthritis since diagnosed is a residual of that injury.  Resolution of this question turns on a medical, not lay, determination because the etiology of arthritis is not readily amenable to just lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Hence, the March 2010 VA examiner's opinion governs since it has the proper factual foundation and predicate and, thus, is entitled to a lot of probative weight against the Veteran's claim.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

Additionally, records from the SSA show the Veteran applied for benefits for bipolar disorder and degenerative joint disease (i.e., arthritis) of his left knee.  His claim subsequently was granted for these disorders because the SSA determined these disabilities were severe enough to prevent him from working.  He reported to the SSA examiner that he had fallen in 1986 while in the Army, as opposed to 1987 as he now alleges.  In any event, there was no attribution of the left knee disability to that injury in service, regardless of whether it occurred in 1986 or 1987, on this self-reported history by the Veteran.  LeShore v. Brown, 8 Vet. App. 406 (1995) (The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  That is to say, "[e]vidence which his simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence'"...."].)  Moroever, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain SSA records when they are relevant to the claim being decided).  And, here, the ultimately determinative issue is not the severity of the Veteran's left knee disability, including in terms of whether it is permanently and totally disabling, such as from an employment standpoint, rather, the etiology of it in terms of whether it is attributable to the claimed injury during his ACDUTRA service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a left knee disorder.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a left knee disorder is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


